DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10098005. This is a statutory double patenting rejection.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 32, 48-59 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 13-18 of U.S. Patent No. 10098005. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all the subject matter of the pending claims. Specifically claim 32 corresponds to patented claim 9. Claims 48 and 49 both correspond to patented claim 2. Claims 50-57 correspond to patented claims 3-5, 13-17. Claims 58 and 59 both correspond to patented claim 18.
Claims 24, 32, 48-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 13-18  of U.S. Patent No. 10313891 in view of U.S. Patent Application Publication No. 2014/0219197 A1 to Chaudhuri.
Claims 24, 32, 48-59 are broader versions of patented claims 1, 9, 2, 2, 3, 4, 5, 13, 14, 15, 16, 17, 18, 18 in most ways. "Edge" is a type of connection. The only narrowing difference is that the instant claims recite the weight is based on an amount of interference instead of an amount of coverage overlap. However in an analogous art, Chaudhuri discloses coverage overlap resulting in interference (paragraph 27 coverage area of HeNB 11-1 may overlap with the coverage area of one or more of HeNBs 11 -2 through 11 -n, resulting in interference). It would have been obvious to one of ordinary skill in the art to consider interference instead of overlap in the instant patented claims claims. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoshnevisan (US 20180063844 A1) discloses a system for assignment of channels to groups of users subject to imposed constraints. Bhushan (US 20180042018 A1) discloses a system implementing multi-tiered spectrum sharing. Freda (US 20160262024 A1) discloses databases implementing cognitive radio functionality. Lee (US 9094836 B2) discloses coexistence management based on fairness constraints. Guo (US 20170332382 A1) discloses adaptive spectrum management based on interference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687